SONGBIRD DEVELOPMENT INC. 108 Dnipropetrovska doroha, apt 110, Odesa,Ukraine 65000 February 10, 2014 BY EDGAR Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549-7010 Re: Songbird Development Inc. File Number 333-191175 Gentlemen: In accordance with Rule 461 promulgated under the Securities Act of 1933, as amended (the "Act"), Songbird Development Inc. (the “Company”) hereby requests that the Registration Statement described above (the “Registration Statement”) be accelerated so that it will become effective at 10:00 am on Thursday, February 13, 2014, or as soon as practicable thereafter. In connection with such request, the undersigned hereby acknowledges the following: 1. Should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing. 2. The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in their filing. 3. The Company may not assert the declaration of effectiveness or the staff’s comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Should you have any questions regarding this matter, please do not hesitate to call David Lubin, Esq., counsel for the Company, (516) 887-8200, facsimile (516) 887-8250, email address david@dlubinassociates.com. Thank you for your attention to this matter. Very truly yours, By: /s/Igor Kaspruk Igor Kaspruk President, Secretary, Treasurer and Director (principal executive officer, principal financial officer and principal accounting officer) cc: David Lubin, Esq.
